         Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

WANDA GRIGSBY                                                                         PLAINTIFF

v.                                  No. 4:19-cv-00778-LPR

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                             DEFENDANT


                      MEMORANDUM BRIEF IN SUPPORT OF
                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       This Memorandum Brief is submitted in support of the Motion for Summary Judgment

(“Motion”) filed by Defendant, Pulaski County Special School District (“PCSSD” or “District”),

pursuant to Rule 56 of the Federal Rules of Civil Procedure.       For the reasons discussed herein,

the District is entitled to summary judgment as a matter of law.

                I.     INTRODUCTION AND FACTUAL BACKGROUND

       This is an employment discrimination case under Title VII of the Civil Rights Act of 1964

and the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq.         Wanda Grigsby

(“Plaintiff”) claims in her Amended Complaint that the District retaliated against her by requiring

her to complete work assignments that were “not needed” and being placed in view of her

supervisors.   See Amd. Compl., ECF Doc. No. 15 at ¶¶ 31 and 33.        Grigsby also claims that she

was discriminated against and not selected for her desired position in the hiring process because

of her sex, female. Id. at 28.   Finally, Grigsby claims she was denied the facilitator position on

account of her perceived disability, in violation of the ADA. Id. at 29.

       Grigsby filed the operative Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on December 20, 2018 and filed her initial Complaint on

November 4, 2019.     She filed her Amended Complaint on September 9, 2020. ECF Doc. No. 15.
          Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 2 of 23




        Grigsby began working as a temporary employee for the District in 2012 and became a

full-time employed security officer in 2014 in the District’s Security Department.       See Security

Guard Contract 2014, attached to District’s Motion as Exhibit 1.        In July of 2015, Grigsby was

promoted to security training officer.      See Safety & Security Training Officer Contract 2015,

attached to District’s Motion as Exhibit 2.       In April of 2017, Grigsby was informed that her

position of training officer was subject to a non-renewal as part of a District-wide reduction in

force (“RIF”).      See Amd. Compl. at ¶ 7; see also Administrative Sergeant Contract 2017, attached

to District’s Motion as Exhibit 3.     Under the RIF policy, Grigsby had recall rights to any position

of equal or lesser status, and she accepted the position of administrative sergeant and went under

a new contract as of July 1, 2017.      See Reduction in Force Policy, attached to District’s Motion

as Exhibit 4; see also Exs. 2 and 3.    Grigsby went from daily to hourly pay and transitioned from

making $67,071.00 per year to $50,068.80 per year.

        The basis of Grigsby’s ADA claim stems from an injury that she incurred while working

for the District.    In May of 2017, Grigsby filed a worker’s compensation claim related to this on-

the-job injury. See Workers’ Compensation Notice of Injury, attached to District’s Motion as

Exhibit 5.   She claimed that a physical training dummy fell on her right arm and caused injury,

the claim was accepted, and she received the appropriate compensation for the injury and remained

employed with the District.      Id.; see also Amd. Compl. at ¶ 8; see also Plaintiff’s Deposition at

p. 20, attached to District’s Motion as Exhibit 6.

        In April of 2018, Grigsby filed a charge of discrimination with the EEOC alleging her

supervisor at the time, Bennie Bowers, sexually harassed her.      See Amd. Compl. at ¶ 12; see also

EEOC Charge, April 2018, attached to District’s Motion as Exhibit 7(a).             This charge was

resolved through EEOC mediation and Grigsby remained employed at the District.             See Amd.


                                                    2
          Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 3 of 23




Compl. at ¶¶ 12-14.    Mr. Bowers did not return as her supervisor and David Thomas became her

new supervisor at this time. Id.; see also EEOC Charge December 2018, attached to District’s

Motion as Exhibit 7(b).      Grigsby alleges the April 2018 Charge, which was satisfactorily

resolved, led to retaliatory and discriminatory actions by the District, specifically through David

Thomas.      See Amd. Compl. at ¶¶ 16-19; see also Ex. 7(b).

       In May 2018, the District informed Grigsby it planned to non-renew three positions above

Grigsby’s position of Administrative Sergeant as part of a restructuring of the security department,

to be effective June 30, 2018, the end of the District’s contract year.        See Ex. 6 at p. 50-53.

Those three positions were two “coordinators” and a “director,” to be replaced with two positions

titled “facilitators.” See Id.; See Chart below.       Grigsby applied for the newly titled facilitator

position on June 5, 2018.      See Application for Facilitator, attached to District’s Motion as

Exhibit 8.    At the same time, Grigsby was attempting to get “one arm duty” clearance for her

current position at the District, as she was still on modified duty from her on-the-job injury.    See

Workers’ Compensation Adjuster Email, attached to District’s Motion as Exhibit 9.         Plaintiff was

applying for a significant promotion, which came with increased job responsibilities, while

maintaining that she could not do any physical tasks, like type.      See Ex. 7(b).

       In August 2018, the District hired one facilitator, Dave Thomas, as part of the security

department restructuring, as Thomas had held one of the department’s senior positions which was

non-renewed.     See Ex. 6 at p. 51-53; see also Facilitator Job Description, attached to District’s

Motion as Exhibit 10; see also Amd. Compl. at ¶ 21.           Thomas’s acceptance of the position of

facilitator resulted in a roughly $20,000.00 reduction in his salary.             See David Thomas

Coordinator Contract 2017, attached to District’s Motion as Exhibit 11; see also Wanda Grigsby

Administrative Sergeant Contract, attached to District’s Motion as Exhibit 3; see also Pulaski


                                                   3
            Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 4 of 23




   County Special School District Employee Contract Salaries, attached to District’s Motion as

   Exhibit 12.     Thomas was essentially demoted, but he accepted the position to remain employed.

                              SECURITY DEPARTMENT HIERARCHY

             SPRING 2017                                                  FALL 2018

                                                                    Director of Security
                                                                         Eliminated
         Director of Security
         Bennie Bowers (BM)
                                                                         Facilitator
                    ▼                                               Dave Thomas (BM)
                                                                         $56,449.00

                                                                             ▼
             Coordinators                                         Administrative Sergeant
Dave Thomas (BM) & Gerald Tatum (BM)
                                                                     Wanda Grigsby (BF)
                 $76,738.00
                                                                          $50,068.80
                     ▼
                                                                               ▀
      Administrative Sergeant
         Wanda Grigsby (BF)
                 $50,068.80
                     ▀

   See Exs. 11, 3 and 12.

          Grigsby makes the following claims in her Amended Complaint: her new supervisor, Dave

   Thomas, who was already her supervisor prior to the creation of the facilitator position in the Fall

   of 2018, mocked her and retaliated against her by requiring her to type documents in the fall of

   2018; she was discriminated against in the hiring process for the facilitator position because of her




                                                    4
         Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 5 of 23




sex, female; and prior to Thomas being hired as the facilitator, he was allowed to drive District

vehicles—a luxury Grigsby was not permitted.

        The District has denied all these related allegations.        Grigsby was not hired for the

facilitator position because she was less qualified than the other candidates who also applied for

the position.    Grigsby scored as the third highest ranked candidate in the interview process.   See

Interview Memorandum and Scoring Sheet, attached to District’s Motion as Exhibit 13.

Additionally, Grigsby’s honesty and reliability had been called into question after a Doctor notified

the District that Grigsby was putting forth an unreliable effort in physical examinations.        See

Martin Orthopedics Report, attached to District’s Motion as Exhibit 14.        The District had reason

to believe Grigsby was manipulating her medical examinations to limit her work exposure. Id.

The District has adamantly denied that Grigsby was retaliated against or discriminated against in

violation of Title VII of the Civil Rights Act of 1964, or the Americans with Disabilities Act of

1990.

                          II.    SUMMARY JUDGMENT STANDARD

        Under Rule 56 of the Federal Rules of Civil Procedure, a court may grant summary

judgment if the moving party has established its right to a judgment with such clarity as to leave

no room for controversy, and the non-moving party is not entitled to recover under any discernable

circumstances.     See LeCroy v. Dean Witter Reynolds, Inc., 585 F. Supp. 753 (D.C. Ark. 1984).

        Rule 56(c) of the Federal Rules of Civil Procedure provides that:

                 the judgment sought shall be rendered forthwith if the pleadings,
                 depositions, answers to interrogatories, and admissions on file,
                 together with the affidavits, if any, show that there is no genuine
                 issue as to any material fact, and that the moving party is entitled to
                 judgment as a matter of law.




                                                   5
         Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 6 of 23




        When the record, taken as a whole, could not lead a rational trier of fact to find for the

non-moving party, then there is no genuine issue for trial. Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (the non-movant “must do more than simply show

that there is some metaphysical doubt as to the material facts.”).       The non-moving party may not

rest on mere allegations or denials of his pleading but must come forward with specific facts

showing a genuine issue for trial.      Id. at 587.       “[A] genuine issue of material fact exists if:

(1) there is a dispute of fact; (2) the disputed fact is material to the outcome of the case; and (3) the

dispute is genuine, that is, a reasonable jury could return a verdict for either party.”           RSBI

Aerospace, Inc. v. Affiliated FM Ins. Co., 49 F.3d 399, 401 (8th Cir. 1995).

                            III.    ARGUMENT AND AUTHORITY

        A. Title VII Standard

        In 1964, Congress enacted Title VII of the Civil Rights Act in an effort to eliminate the

entire spectrum of disparate treatment of men and women in the workplace. Tenge v. Phillips

Modern Ag Co., 446 F.3d 903, 907 (8th Cir. 2006). In effect, Title VII works to prohibit unlawful

discrimination and retaliation practices by employers in the workplace. 42 U.S.C. § 2000e2(a).

Title VII discrimination claims are analyzed under the familiar burden-shifting framework set out

in the McDonnell Douglas line of cases. See Desert Palace, Inc. v. Costa, 539 U.S. 90, 123 S.

Ct. 2148, 156 L. Ed. 2d 84 (2003); St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506-08, 113 S.

Ct. 2742, 2746-48, 125 L. Ed. 2d 407 (1993); United States Postal Service Bd. of Governors v.

Aikens, 460 U.S. 711, 713-715, 103 S. Ct. 1478, 1480-82, 75 L. Ed. 2d 403 (1983); Texas Dep’t

of Community Affairs v. Burdine, 450 U.S. 248, 252-256, 101 S. Ct. 1089, 1093-95, 67 L. Ed. 2d

207 (1981); McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S. Ct. 1817, 1824, 36 L.




                                                      6
         Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 7 of 23




Ed. 2d 668 (1973). A case alleging a Title VII violation moves through three phases. McCosh

v. City of Grand Forks, 628 F.2d 1058, 1062 (8th Cir. 1980).

       “First, the Plaintiff bears the burden of proving by a preponderance of the evidence a prima

facie case of discrimination.” Texas Dep’t of Cmty. Affairs, 450 U.S. at 252-53. A plaintiff may

carry this burden in one of two ways: (1) by offering direct evidence of the alleged discriminatory

motive or action; or (2) by producing sufficient evidence to support an inference that the defendant

employer based its employment decision on an illegal criterion. Halsell v. Kimberly-Clark Corp.,

683 F.2d 285, 290 (8th Cir. 1982) (citing Furnco Construction Corp. v. Waters, 438 U.S. 567, 577

(1978)). If a plaintiff is unable to present direct evidence of an employer’s alleged discriminatory

behavior, she can raise an inference of such conduct using the framework articulated in McDonnell

Douglas. Texas Dep’t of Cmty. Affairs, 450 U.S. at 253.

       In a failure-to-hire context, Plaintiff may establish a prima facie case of discrimination if

she demonstrates that: (1) she is a member of a protected class; (2) she was qualified for the

position for which the employer was accepting applications; (3) she was denied the position; and

(4) the employer hired someone from outside the protected class. Arraleh v. Cty. Of Ramsey, 461

F.3d 967, 975 (8th Cir. 2006) (citing Kobrin v. Univ. of Minn., 34 F.3d 698, 702 (8th Cir. 1994)).

       To establish a prima facie case of retaliation under Title VII, a plaintiff must demonstrate

that (1) she engaged in protected conduct; (2) she suffered a materially adverse employment act;

and (3) the adverse act was causally linked to the conduct. Du Bois v. Bd. of Regents of the Univ.

of Minn., No. 20-1544, 2021 U.S. App. LEXIS 4263, at *1 (8th Cir. Feb. 16, 2021)

       Should the plaintiff succeed in making a prima facie case, the burden shifts to the defendant

employer to submit evidence demonstrating that the plaintiff was rejected, or that someone else

was preferred, for a legitimate nondiscriminatory reason. Texas Dep’t of Cmty. Affairs, 450 U.S.


                                                 7
         Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 8 of 23




at 254. “To accomplish this, the defendant must clearly set forth, through the introduction of

admissible evidence, the reasons for the plaintiff’s rejection.” Id. at 255. This burden is not

onerous and need not be demonstrated by a preponderance of the evidence. Torgerson v. City of

Rochester, 643 F.3d 1031, 1047 (8th Cir. 2011) (quoting Floyd v. State of Mo. Dep’t of Soc. Servs.,

Div. of Family Servs., 188 F.3d 932, 936 (8th Cir. 1999)).

       If the defendant successfully rebuts the presumption of discrimination, the burden shifts

back to the plaintiff to prove by a preponderance of the evidence that the legitimate reasons offered

by the defendant were not its true reasons but were instead a pretext for discrimination. Texas

Dep’t of Cmty. Affairs, 450 U.S. at 256. To do so, the plaintiff must either: (1) persuade the court

that a discriminatory reason more likely motivated the employer, or (2) show that the employer’s

proffered explanation is unworthy of credence. Id. (citing McDonnell Douglas Corp. v. Green,

411 U.S. at 804-805). The plaintiff must provide evidence that does more than raise doubts about

the wisdom and fairness of the employer’s actions; instead, she must create a real question as to

the genuineness of the employer’s perceptions and beliefs. Mahler v. First Dakota Title Ltd.

P’ship, 931 F.3d 799, 806 (8th Cir. 2019) (quoting Rooney v. Rock-Tenn Converting Co., 878 F.3d

1111, 1118 (8th Cir. 2018)). A plaintiff can only succeed at this stage if she presents sufficient

evidence to demonstrate both that the employer’s articulated reason for the adverse employment

action was false, and that discrimination was the real reason. Wilking v. Cnty. of Ramsey,

153 F.3d 869, 874 (8th Cir. 1998) (quoting Christopher v. Adam’s Mark Hotels, 137 F.3d 1069,

1072 (8th Cir. 1998)). Finally, “the ultimate burden of persuading the trier of fact that a defendant

intentionally discriminated against a plaintiff remains at all times with the plaintiff.” Id. (citing

Board of Trustees of Keene State College v. Sweeney, 439 U.S. 24, 25 (1978)).




                                                 8
         Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 9 of 23




       1. Title VII Argument

               a. Grigsby Cannot Make a Prima Facie Retaliation Claim Under
                  Title VII Because the Adverse Employment Action Does Not is
                  Causally Relate to the Protected Conduct.

       Grigsby cannot produce direct evidence of discrimination but can likely make a prima facie

showing under the failure-to-hire context of Title VII, as she was a member of a protected class

(female), she was at least minimally qualified for the position to which she applied, she was denied

the position, and the prevailing candidate was outside the protected class (here, Dave Thomas, a

male). Arrelah, 461 F.3d at 975.     However, Grigsby cannot make a prima facie case under the

Title VII retaliation standard.

       Under a Title VII retaliation claim, the adverse employment action must be causally linked

to the plaintiff’s protected conduct. Du Bois v. Bd. of Regents of the Univ. of Minn., No. 20-

1544, 2021 U.S. App. LEXIS 4263, at *1 (8th Cir. Feb. 16, 2021).       An inference of retaliatory

motive may be supported by evidence that the defendant was aware of protected activity and that

the date of the adverse employment action closely followed such activity.    See Rath v. Selection

Research, Inc., 978 F.2d 1087, 1090 (8th Cir. 1992); Keys v. Lutheran Family and Children's

Services, 668 F.2d 356, 358 (8th Cir. 1981); and Nelson v. J.C. Penney Co., 75 F.3d 343, 346-47

(8th Cir. 1996).

       “Adverse employment action” is defined under 38 U.S.C.S. 4311 as a tangible change in

working conditions that produces a material employment disadvantage such as termination, cuts

in pay or benefits, or changes that affect an employee's future career prospects, but not minor

changes in duties or working conditions, even unpalatable or unwelcome ones. Lisdahl v. Mayo

Found., 633 F.3d 712, 715 (8th Cir. 2011).   Temporal proximity alone can be sufficient to create

an inference of a causal link, but the temporal proximity must be very close.   Wallace v. Sparks


                                                 9
          Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 10 of 23




Health Sys., 415 F.3d 853, 855 (8th Cir. 2005).         The Eighth Circuit has stated that “nearly a

year…is insufficient to show, and in fact weakens the showing of, the required causal link.” Id.

at 859.

          While failing to promote can be considered an adverse employment action, when the

District’s circumstances are taken as a whole, it is obvious that there is no causal relation between

the “adverse employment action” and the protected conduct.          First, the District’s decision to not

promote the Grigsby was objective in nature.            The District had two other duly qualified

candidates interviewing for the position, both were Grigsby’s superiors—the same individuals

that held the positions that were replaced with the facilitator positions.      This information plays

strongest toward a non-discriminatory reason, and counters strongest against pretext, but is also

helpful in the context of causal connection.

          Grigsby claims that she was retaliated against “by having work assigned to her” that was

“designed to punish” her were neither adverse nor is the temporal proximity adequate.          See Amd.

Compl. at ¶ 31.     Grigsby provides no support or examples for these assertions short of the fact

that she was forced to “perform unnecessary typing” and duties that her supervisor knew would

cause further injury.    Id. at ¶¶ 18 and 19.   The only specifically named activity Grigsby claims

to have been forced to do is type on a computer.       Id.   It is difficult to imagine a retaliation case

built on an employee being asked to do something as simple as pushing buttons.           Grigsby was in

a support staff role and a review of her job description makes clear that use of a computer and

typing was an essential job function.     See Ex. 16.    If Grigsby could not push buttons, then she

certainly would not be able to perform her essential job functions, no matter the accommodations

given.     Grigsby provides no evidence that she was medically unable to type (an essential function

of her job) or that other employees were not required to perform typing.         And Grigsby provides


                                                  10
        Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 11 of 23




no link as to how her having to type resulted in any adverse employment action that is actionable

under Title VII.   Here, Grigsby fails to present either an adverse job action or temporal proximity.

       Grigsby submitted her EEOC complaint in April of 2018 and it was resolved in June.          See

Amd. Compl. at ¶¶ 12-14. The District eliminated three security positions (all above Grigsby’s

position) in May of 2018, began accepting applications for the positions in June, and ultimately

hired in August.   See Plaintiff’s Deposition, Ex. 6 at p. 50-53.   One of the eliminated positions

was held by Bennie Bowers, who left the District entirely.          Id.    The other two eliminated

positions were the security coordinators held by Thomas and Gerald Tatum. Id.            The District’s

three-month timeline of eliminating, interviewing, and replacing security positions, completely

dismantles Grigsby’s causal connection argument.      Any temporal argument that might be made,

is overshadowed by the fact and timing of the District’s restructuring, all reasonable non-

discriminatory employment decisions.

       In the present case, Grigsby’s protected conduct was her previous complaint of sexual

harassment against her then-supervisor, Bennie Bowers.       See Amd. Compl. at ¶ 12.         Grigsby

lodged this harassment claim in April of 2018. See Ex. 7(b).          Grigsby then applied for the

facilitator position which became available in June 2018 and the District hired another candidate,

Thomas, in August.      See Amd. Compl. at ¶ 14.        As stated, the temporal proximity of the

protected conduct must be very close.     Wallace, 415 F.3d at 855.       In this case, Grigsby lodged

a complaint on April 3, 2018, and was not hired for a position in August.          Id.   The temporal

connection here is weak.

       Grigsby has provided no evidence to link her protected conduct with the adverse

employment actions of the District.     The fact that Grigsby submitted the complaint in April and

was not selected for a position in August, does not by itself create a prima facie retaliation case.


                                                 11
         Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 12 of 23




Furthermore, the particular context under which Grigsby was applying for the promotion, and the

timing of the District’s position restructuring, undermines any argument that can be made for

temporal proximity.

                     b. The District Had Legitimate, Non-Discriminatory Reasons Not
                        to Hire Grigsby to the Facilitator Position.

         Assuming, arguendo, that Grigsby can establish a prima facie case of discrimination or

retaliation under Title VII or the ADA, a rebuttable presumption of discrimination arises. The

burden then shifts to the defendant, who must articulate a legitimate, nondiscriminatory reason

for the adverse employment action. Rose-Maston v. NME Hosps., 133 F.3d 1104, 1106 (8th Cir.

1998).      If the District can produce a legitimate non-discriminatory reason, the prima facie case

disappears. Id.     “The burden to articulate a nondiscriminatory justification is not onerous, and

the explanation need not be demonstrated by a preponderance of the evidence.” Floyd v. State

of Mo. Dep't of Soc. Servs., Div. Of Family Servs., 188 F.3d 932, 936 (8th Cir. 1999).   The burden

to articulate a non-discriminatory reason is one of production and not persuasion; it can involve

no credibility assessment.     Twymon v. Wells Fargo & Co., 462 F.3d 925, 935 (8th Cir. 2006).

The Eighth Circuit has consistently held that violating a company policy is a legitimate, non-

discriminatory reason for terminating an employee.          Id.   The District has legitimate non-

discriminatory reasons for not having promoted Grigsby.

         First, Grigsby was less qualified than the other candidates who also applied for the

position.     Thomas outperformed Grigsby in the interview process, scoring an average of 23 out

of 24 points to Grigsby’s 21 out of 24 points. See Interview Memorandum and Scoring Sheet,

attached to District’s Motion as Exhibit 13.     Grigsby was not runner up but was the third ranked

candidate among all the interviewees.      Id.   Grigsby was simply not selected because she was

not the best or even second-best candidate for the position. Id.       Grigsby scored as the third

                                                  12
         Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 13 of 23




highest ranked candidate in the interview process.          This means, had the District not hired

Mr. Thomas to the facilitator position, there was still another candidate who could have been hired

before Grigsby.     Grigsby scored lower across the board in background and experience,

communication skills, and ability to work with others.         Id.   Both Thomas and Tatum were

Grigsby’s superiors before the interview process; both candidates scored higher.        Thomas held

a senior position—the position replaced by the facilitator—for five years prior to applying for

facilitator.

        The evidence in this case overwhelmingly demonstrates that Grigsby was squarely

outmatched for the position to which she applied.      Grigsby and her former superior, Thomas,

were both applying for the position.   Thomas, therefore, began with an experience advantage as

a security coordinator.   Thomas’s position, which had been eliminated, was replaced with the

facilitator position, which was per se beneath Thomas’s pay grade and above Grigsby’s.          See

Chart on page 2, supra.      Thomas accepting the position of facilitator resulted in a roughly

$20,000.00 reduction in salary.   See Exs. 11, 3, and 12.     The previous position held by Thomas

was in daily pay range 11 and the facilitator position he accepted was in daily pay range 1.   Id.

        In Grigsby’s Deposition, she testified that she felt that she was more qualified because:

               At the time…Mr. Thomas only dealt with the surveillance cameras
               and alarm systems. He did not do the drug testing as I did. He did
               not do any of the after-hour—he did a little of the after-hour events.
               But I felt that he was less qualified because he did not deal with the
               children, he didn’t deal with doing seminars or training at all, or
               conferences when it came to dealing with anything district. That’s
               why I put that there, and that’s why I felt that.

See Plaintiff’s Deposition, Ex. 6 at p. 61-62.   Grigsby’s argument that she was “more qualified”

than Thomas was a recitation of her job duties. Grigsby fails to recognize that she and Thomas

had different positions. At any rate, Grigsby was misinformed about Thomas’s responsibilities.


                                                 13
        Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 14 of 23




Grigsby’s testimony alleged that she was more qualified than Thomas because, despite him being

her supervisor, she had more responsibilities. Id. at p. 61-62.        Thomas’s responsibilities as

Coordinator were more numerous and managerial in nature. See Coordinator Job Classification,

attached to District’s Motion as Exhibit 15.    Thomas’s responsibilities involved creating reports,

supervising, budgeting, training, overseeing security guards and the administrative sergeant,

background checks, interviews, and more.          Id.   To give this Court an objective standard,

Thomas’s Coordinator position had 13 of 18 overlapping performance responsibilities with the

facilitator position to which he was hired.    See Id.; see also Ex. 10.   Grigsby’s position had at

most 2 overlapping responsibilities.    See Administrative Sergeant Job Classification, attached to

District’s Motion as Exhibit 16.       Grigsby’s assessment that she was more qualified for the

facilitator position was unfounded and erroneous.

        Second, Grigsby’s honesty and reliability had been called into question after a Doctor

notified the District that Grigsby was putting forth an unreliable effort in physical examinations.

It appeared Grigsby was manipulating her medical results, which was affecting her work status

with the District.   Dr. Clayton Riley of Martin Orthopedics stated,

               It was determined that [Grigsby] was putting forth an unreliable
               effort. No consistent objective measures could be determined and
               therefore no impairment rating was given. This has been my general
               experience with Ms. Grigsby as well. There have been inconsistent
               physical exam findings and no effort given during physical exam
               which makes it impossible for me to assess her condition or
               progress.

See Martin Orthopedics Report, attached to District’s Motion as Exhibit 14.       Grigsby’s integrity,

as it related to her injury or her ability to perform certain tasks, had been called into question when

her orthopedic physician claimed he could not determine her results because of a lack of effort.

The Letter from Dr. Riley was file marked for May 22, 2018, roughly two weeks before Grigsby


                                                  14
         Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 15 of 23




applied for the facilitator position.   Id.   The District first became aware of Grigsby’s potential

dishonesty when she claimed she could not type with her uninjured hand/ arm but continued to

drive a stick shift truck using her injured arm, daily.        The District remained silent on this

sensitive issue as the District would have no place or authority to assess an employee’s injury and

capabilities.   After the orthopedist wrote his letter of concern to the District, it was acutely aware

of Grigsby’s potential deception. Id.

        Here, the District had legitimate non-discriminatory reasons for not promoting Grigsby.

Assuming the District has met this burden, then Grigsby must provide a genuine issue of material

fact showing the reasons were merely a pretext for discrimination.          See Barber v. C1 Truck

Driver Training, LLC, 656 F.3d 782, 792 (8th Cir. 2011).

                c. Grigsby Cannot Show that the District’s Proffered Reason Is Merely a
                   Pretext for Intentional Discrimination.

        As the District has met the burden of articulating a nondiscriminatory basis, the burden

shifts back to the Grigsby to show that the District's proffered reason is merely a pretext for

intentional discrimination. Lindeman, 899 F.3d 604.         Grigsby must provide a genuine issue of

material fact showing that these reasons were merely a pretext for discrimination.      See Barber v.

Cl Truck Driver Training, LLC, 656 F.3d 782, 792 (8th Cir. 2011).          Grigsby is unable to meet

her last burden, as she has not presented any evidence to demonstrate both that the employer’s

articulated reason for the adverse employment action was false and that discrimination was the

real reason. Id.

        “To demonstrate pretext, a plaintiff must present sufficient evidence to demonstrate both

that the employer’s articulated reason for the adverse employment action was false and that

discrimination was the real reason.”      Wilking v. Cnty. of Ramsey, 153 F.3d 869, 874 (8th Cir.

1998) (quoting Christopher v. Adam’s Mark Hotels, 137 F.3d 1069, 1072 (8th Cir. 1998)).          “This

                                                   15
         Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 16 of 23




burden will not be met by simply showing that the reason advanced by the employer was false;

rather, [the plaintiff] must demonstrate that a discriminatory animus lies behind the defendants’

neutral explanations.”   Wilking, 153 F.3d at 874 (quoting Roxas v. Presentation College, 90 F.3d

310, 316 (8th Cir. 1996)).    “Specifically, the plaintiff must do more than simply create a factual

dispute as to the issue of pretext; [s]he must offer sufficient evidence for a reasonable trier of fact

to infer discrimination.”      Id. at 874 (quoting Matthews v. Trilogy Communications, Inc.,

143 F.3d 1160, 1165 (8th Cir. 1998)).     “[M]ore substantial evidence of discrimination is required

to prove pretext, because evidence of pretext is viewed in the light of [the employer’s] legitimate,

nondiscriminatory explanation.” Jones v. United Parcel Service, Inc., 461 F.3d 982, 992 (8th

Cir. 2006).

        Grigsby could have established that the District’s decision not to promote her was

pretextual in multiple ways.     First, Grigsby could have relied on a strong prima facie case, as

this can establish evidence of pretext.    Smith v. Allen Health Sys., Inc., 302 F.3d 827, 834 (8th

Cir. 2002).    However, a plaintiff’s burden to prove pretext is more substantial than the burden

of proving a prima facie case. Logan v. Liberty Healthcare Corp., 416 F.3d 877, 881 (8th Cir.

2005) (quoting Smith, 302 F.3d at 834).      Grigsby’s case is far too weak to allow a fact finder to

infer pretext, as Grigsby has not presented any facts to support her claims for discrimination and

retaliation.   Even assuming Grigsby has been able to make a prima facie showing on her claims,

the District has articulated legitimate non-discriminatory reasons for its conduct.

        Grigsby also could have shown pretext by showing that the District’s proffered reasons

for its decision had “no basis in fact.”     Smith, 302 F.3d at 834.      The District has put forth

undisputed evidence that Grigsby was not the most qualified candidate for the position to which

she applied; two candidates scored higher than Grigsby in the interview process.        Additionally,


                                                  16
        Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 17 of 23




after receiving communications from Grigsby’s orthopedic doctor, the District had concerns that

Grigsby was possibly manipulating her medical examinations to limit her work task exposure.

See Ex. 14.      It does not matter whether these concerns were 100-percent factually accurate, as

“the burden will not be met by simply showing that the reason advanced by the employer was

false.” Wilking, 153 F.3d at 874 (quoting Roxas v. Presentation College, 90 F.3d 310, 316 (8th

Cir. 1996)).     What matters in this case is that the District had more qualified candidates, and

concerns over Grigsby’s integrity, as these are legitimate nondiscriminatory reasons supporting

the District’s decision to hire an alternative candidate.

        In her Complaint, Grigsby claims that the District hired a “lesser qualified male” to the

position of facilitator.   See Amd. Compl. at ¶ 21. Grigsby offers no supporting facts in her

Complaint.     In Grigsby’s deposition, when asked why she stated that the prevailing candidate

was a lesser qualified male, Grigsby stated she felt that she was more qualified because she and

Thomas had different job responsibilities.    See Plaintiff’s Deposition at p. 61-62.   Grigsby still

failed to point to an objective standard that would allow a fact finder to determine that she was

more qualified for the position in anyway.

        Grigsby complaints that she was denied access to company vehicles, while Thomas was

allowed to drive District vehicles.     See Amd. Compl. at ¶ 15.      Thomas held a different and

senior position to that of Grigsby.    See Ex. 6 at p. 46; see also Amd. Compl. at ¶ 14; see also

Exs. 3 and 12.     Thomas’s position required him to travel to and from different schools to manage

the District’s alarm systems—as Grigsby testified, Thomas was in charge of everything relating

to the District’s security systems.   See Ex. 6, Deposition of Plaintiff at p. 62; see also Ex. 15.

Grigsby and Thomas were not comparators and she cannot prove pretext.




                                                  17
           Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 18 of 23




       Beyond mere speculation, Grigsby has not offered any evidence to support a claim of

pretext.    Pretext requires her to demonstrate that the District’s reasons were false, and that

intentional discriminatory motive was the real reason that she was not selected for the position.

Grigsby has failed to produce any evidence tying the District’s decision to a discriminatory or

retaliatory motive, and therefore her claim must fail, and the District is entitled to summary

judgment.

       2. ADA Standard

       The Americans with Disabilities Act prohibits discrimination on the basis of disability.

42 U.S.C. § 12112(a). When presented only with circumstantial evidence, an appellate court

analyzes the Americans with Disabilities Act claims under the same McDonnell Douglas burden-

shifting analysis. Lindeman v. Saint Luke's Hosp. of Kan. City, 899 F.3d 603, 604 (8th Cir. 2018).

To survive a motion for summary judgment under that analysis, the employee has the initial burden

of proving a prima facie case of discrimination. Id. Under this scheme, a plaintiff first must

establish a prima facie case of discrimination by showing that she is disabled within the meaning

of the ADA; that she is qualified to perform the essential functions of her job with or without

reasonable accommodation; and that she suffered an adverse employment action because of her

disability. Wilking v. Cty. of Ramsey, 153 F.3d 869, 871 (8th Cir. 1998). The burden then shifts

to the employer to articulate a legitimate, nondiscriminatory reason for the adverse employment

action. Lindeman, 899 F.3d 604. Finally, the burden shifts back to the plaintiff to show that the

employer's proffered reason is merely a pretext for intentional discrimination. Id. In order to

show that an employer’s proffered reason is merely a pretext for intentional discrimination, a

plaintiff must present sufficient evidence to demonstrate both that the employer’s articulated

reason for the adverse employment action was false and that discrimination was the real reason.


                                                18
        Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 19 of 23




Id. Summary judgment is proper if a plaintiff fails to establish any element of her prima facie

case. Weber v. American Express Co., 994 F.2d 513, 515-16 (8th Cir. 1993).

               a. Grigsby Cannot Make a Prima Facie Discrimination Claim under
                  the ADA Because Grigsby Cannot Show that She Suffered an
                  Adverse Employment Action Because of Her Disability.

       To establish a prima facie claim for discrimination under the Americans with Disabilities

Act, a plaintiff first must show disability within the ADA, that she is qualified to perform the

essential functions of her job with or without reasonable accommodation, and that she suffered

an adverse employment action because of her disability. Wilking v. Cty. of Ramsey, 153 F.3d

869, 871 (8th Cir. 1998). Generously assuming that Grigsby’s shoulder injury qualified her as

disabled under the ADA, that she suffered an adverse employment action when she was not

promoted by the District, Grigsby still cannot establish a prima facie claim. Grigsby has not

shown that she is qualified to perform the essential functions of her job with or without reasonable

accommodation.

       The term reasonable accommodation refers to those accommodations which presently, or

in the near future, enable the employee to perform the essential functions of his [or her] job.

Aubrey v. Koppes, 975 F.3d 995, 1000 (10th Cir. 2020) (emphasis added). The ADA provides

that a reasonable accommodation may include: (A) making existing facilities used by employees

readily accessible to and usable by individuals with disabilities; and (B) job restructuring, part-

time or modified work schedules, reassignment to a vacant position, acquisition or modification

of equipment or devices, appropriate adjustment or modifications of examinations, training

materials or policies, the provision of qualified readers or interpreters, and other similar

accommodations for individuals with disabilities. See Id.; see also 42 U.S.C. § 12111(9).




                                                 19
        Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 20 of 23




       In the present case, Grigsby stated in her EEOC charge that she could not type on a

computer. See Exhibit 7(b). Grigsby also stated in her Complaint that she was forced to “perform

unnecessary typing” and duties that her supervisor knew would cause further injury. See Amd.

Compl. at ¶¶ 18 and 19. Grigsby testified in her deposition that her job required drug testing and

doing seminars and training. See Plaintiff’s Deposition at p. 61-62. It is difficult to imagine

how, if Grigsby could not perform a task as simple as typing, Grigsby would administer drug

tests, train others, or get promoted to a high level administrative position that would undoubtedly

require typing. It is even more difficult to imagine Grigsby engaging in any physical tasks, as

Grigsby testified that the security supervisors still performed security services. Id. at 43.

       Grigsby clearly could not perform some of the trivial job functions of the facilitator

position, like active school security, but evidently could not perform essential job functions either.

Grigsby was clear that typing was beyond her capabilities. See Amd. Compl. at ¶¶ 18 and 19.

That would mean tasks such as writing, training, administering drug tests, or literally anything

that requires use of the hands or arms would be outside the realm of tasks Grigsby could perform.

The fact that Grigsby was so disabled that she could not type, even with one hand, begs the

question: What job could Grigsby perform? The Administrative Sergeant position required

Grigsby to “control violent individuals and situations on and at school events” and “file accident

reports and workman’s compensation forms and submit incident reports for further investigation.”

See Ex. 16. The facilitator position had more responsibilities than the Administrative Sergeant.

See Ex. 10. The facilitator position required tasks such as responding to after hour emergencies,

overseeing playground inspections to detect and prevent safety hazards, prepare annual reports

on state safety programs, oversee drug and alcohol testing, prepare annual budget, and much more.




                                                  20
           Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 21 of 23




Grigsby could not have performed these tasks given that typing was beyond her scope of

completable tasks.

        The determination of whether a requested accommodation is reasonable must be made on

the facts of each case taking into consideration the particular individual's disability and

employment position. Aubrey, 975 F.3d at 1000. If Grigsby could not perform trivial tasks,

such as typing, Grigsby could not perform the tasks of the facilitator, with or without reasonable

or unreasonable accommodations.

                b. The District Had Legitimate, Non-Discriminatory Reasons Not to Hire
                   Grigsby to the Facilitator Position, and Grigsby Cannot Prove Those
                   Reasons Were Pretextual.

        For the reasons discussed at length in this Brief, the District had legitimate non-

discriminatory reasons for not hiring the Plaintiff to the position of facilitator.     First, Grigsby was

less qualified than the other candidates who also applied for the position.           See Ex. 13; see also

Interview Assessments, attached to District’s Motion as Exhibit 17.         Grigsby was not runner up

but was the third ranked candidate among all the interviewees. Id.          Second, Grigsby’s honesty

and reliability had been called into question after a Doctor notified the District that Grigsby was

putting forth an unreliable effort in physical examinations.          See Ex. 14.        The District had

legitimate, non-discriminatory reasons for not promoting Grigsby.

        Beyond mere speculation, Grigsby has not offered any evidence to support a claim of

pretext.    Pretext requires her to demonstrate that the District’s reasons were false, and that

intentional discriminatory motive was the real reason that she was not selected for the position.

Grigsby has failed to produce any evidence tying the District’s decision to a discriminatory or

retaliatory motive, and therefore her claim must fail, and the District is entitled to summary

judgment.


                                                   21
        Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 22 of 23




       3. Any Retaliation Claim Brought Under 42 U.S.C § 1983 Fails for the Same
          Reasons.

       The Eighth Circuit Court of Appeals has held that a § 1983 claim based on alleged

violation of equal protection in the employment context is analyzed in the same way as a

Title VII claim of sex, race, or religious discrimination. Hicks v. St. Mary’s Honor Ctr.,

970 F.2d 487, 490–91 (8th Cir. 1992), rev’d on other grounds, 509 U.S. 502, 113 S. Ct. 2742,

125 L. Ed. 2d 407 (1993); Richmond v. Board of Regents of the Univ. of Minnesota, 957 F.2d 595,

598 (8th Cir. 1992) (burden of showing prima facie case of discrimination is the same under

Title VII, § 1981, § 1983, or the IDEA); Briggs v. Anderson, 796 F.2d 1009, 1021 (8th Cir.

1986) (inquiry into intentional discrimination for individual actions brought under §§ 1981 and

1983 is essentially the same as inquiry under Title VII); Craik v. Minnesota State Univ. Bd.,

731 F.2d 465, 468 n. 5 (8th Cir. 1984) (issue of discriminatory intent is common to analyses

under Fourteenth Amendment, § 1983, and Title VII).

       Thus, Grigsby’s § 1983 claim fails for the same reasons as above, and District is entitled

to summary judgment.

                                    IV.    CONCLUSION

       Based upon the foregoing argument and authority, the District respectfully submits that its

Motion for Summary Judgment should be granted, and that Plaintiff’s Complaint should be

dismissed with prejudice.




                                               22
Case 4:19-cv-00778-LPR Document 27 Filed 03/26/21 Page 23 of 23




                            Respectfully submitted,

                            BEQUETTE, BILLINGSLEY & KEES, P.A.
                            425 West Capitol Avenue, Suite 3200
                            Little Rock, AR 72201-3469
                            Phone: (501) 374-1107
                            Fax: (501) 374-5092
                            Email: tstewart@bbpalaw.com

                            By:          T. “Teddy” Stewart
                                   T. “Teddy” Stewart, Ark. Bar No. 2018189




                              23
